Name: 73/425/EEC: Commission Decision of 31 October 1973 on the Advisory Committee on Raw Tobacco
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-12-24

 Avis juridique important|31973D042573/425/EEC: Commission Decision of 31 October 1973 on the Advisory Committee on Raw Tobacco Official Journal L 355 , 24/12/1973 P. 0050 - 0052 Greek special edition: Chapter 03 Volume 10 P. 0084 Spanish special edition: Chapter 03 Volume 7 P. 0126 Portuguese special edition Chapter 03 Volume 7 P. 0126 ++++ ( 1 ) OJ N L 14 , 18 . 1 . 1971 , PP . 8 TO 10 . ( 2 ) OJ N L 94 , 28 . 4 . 1970 . COMMISSION DECISION OF 31 OCTOBER 1973 ON THE ADVISORY COMMITTEE ON RAW TOBACCO ( 73/425/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS AN ADVISORY COMMITTEE ON RAW TOBACCO WAS SET UP BY THE COMMISSION DECISION OF 22 DECEMBER 1970 ( 1 ) ; WHEREAS AS A GENERAL RULE IT HAS NOT BEEN FOUND NECESSARY TO VARY THE NUMBER AND APPORTIONMENT OF SEATS ON THE ADVISORY COMMITTEES ON AGRICULTURE AS A RESULT OF THE ACCESSION OF NEW MEMBER STATES TO THE COMMUNITY ; WHEREAS , HOWEVER , THE TEXT OF THE DECISION AFORESAID DOES REQUIRE CERTAIN MINOR ALTERATIONS AND IT IS THEREFORE NECESSARY FOR THE SAKE OF CLARITY TO PRODUCE A COMPLETELY NEW VERSION OF THE TEXT , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE TEXT OF THE DECISION OF 22 DECEMBER 1970 SETTING UP AN ADVISORY COMMITTEE ON RAW TOBACCO IS REPLACED BY THE FOLLOWING : " ARTICLE 1 1 . THERE SHALL BE ATTACHED TO THE COMMISSION AN ADVISORY COMMITTEE ON RAW TOBACCO , HEREINAFTER CALLED THE " COMMITTEE " . 2 . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES OF THE FOLLOWING INTERESTS : PRODUCERS , COOPERATIVES , THE TOBACCO INDUSTRY , THE TOBACCO TRADE , WORKERS IN THE RELEVANT SECTORS , CONSUMERS . ARTICLE 2 1 . THE COMMITTEE MAY BE CONSULTED BY THE COMMISSION ON ANY PROBLEM CONCERNING THE OPERATION OF REGULATION ON THE COMMON ORGANIZATION OF THE MARKET IN RAW TOBACCO AND IN PARTICULAR ON MEASURES TO BE ADOPTED UNDER THOSE REGULATIONS . 2 . THE CHAIRMAN OF THE COMMITTEE MAY INDICATE TO THE COMMISSION THE DESIRABILITY OF CONSULTING THE COMMITTEE ON ANY MATTER WITHIN THE LATTER'S COMPETENCE ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . HE SHALL DO SO , IN PARTICULAR , AT THE REQUEST OF ONE OF THE INTERESTS REPRESENTED . 3 . IN RESPECT OF PROBLEMS CONCERNING THE SALE OF LEAF TOBACCO UNDER ARTICLE 3 OF REGULATION ( EEC ) N 727/70 ( 2 ) AND IN PARTICULAR AS REGARDS THE TERMS OF THE CONTRACTS REFERRED TO IN THAT ARTICLE , THE COMMISSION MAY , THROUGH THE JOINT WORKING PARTY PROVIDED FOR IN ARTICLE 5 OF THIS DECISION , CONSULT ONLY THE REPRESENTATIVES OF RAW TOBACCO PRODUCERS AND THE REPRESENTATIVES OF THE TOBACCO INDUSTRY AND THE TOBACCO TRADE . ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF THIRTY-EIGHT MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : _ NINETEEN TO REPRESENTATIVES OF RAW TOBACCO PRODUCERS AND OF PRODUCERS' COOPERATIVES , OF WHICH AT LEAST ONE SEAT TO BE ALLOCATED TO COOPERATIVES , _ FOUR TO REPRESENTATIVES OF THE TOBACCO TRADE , _ SIX TO REPRESENTATIVES OF THE TOBACCO INDUSTRY , OF WHICH TWO SEATS TO BE ALLOCATED TO PUBLIC UNDERTAKINGS , _ SIX TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE TOBACCO INDUSTRY , _ THREE TO CONSUMERS' REPRESENTATIVES . ARTICLE 4 1 . MEMBERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE TRADE , WORKERS' ORGANIZATIONS SET UP AT COMMUNITY LEVEL WHICH ARE MOST REPRESENTATIVE OF THE INTERESTS SPECIFIED IN ARTICLE 1 ( 2 ) AND WHOSE ACTIVITIES COME WITHIN THE SCOPE OF THE COMMON ORGANIZATION OF THE MARKET IN RAW TOBACCO ; CONSUMERS' REPRESENTATIVES SHALL BE APPOINTED ON PROPOSALS FROM THE CONSUMERS' ADVISORY COMMITTEE . THOSE BODIES SHALL FOR EACH SEAT TO BE FILLED PUT FORWARD THE NAMES OF TWO CANDIDATES OF DIFFERENT NATIONALITY . 2 . THE TERM OF OFFICE FOR MEMBERS OF THE COMMITTEE SHALL BE THREE YEARS . THEIR APPOINTMENTS MAY BE RENEWED . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER EXPIRY OF THE THREE YEARS MEMBERS OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . A MEMBER'S TERM OF OFFICE MAY BE TERMINATED BEFORE EXPIRY OF THE THREE YEARS BY DEATH OR RESIGNATION . IT MAY ALSO BE TERMINATED WHERE THE BODY WHICH THE MEMBER REPRESENTS REQUESTS THAT HE BE REPLACED . A PERSON SHALL BE APPOINTED , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN PARAGRAPH 1 , TO REPLACE SUCH MEMBER FOR THE REMAINDER OF HIS TERM OF OFFICE . 3 . A LIST OF THE MEMBERS OF THE COMMITTEE SHALL BE PUBLISHED BY THE COMMISSION FOR INFORMATION PURPOSES , IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 5 1 . THERE SHALL BE SET UP UNDER THE AUSPICES OF THE COMMITTEE A JOINT WORKING PARTY CONSISTING OF SEVEN PRODUCERS' REPRESENTATIVES AND SEVEN REPRESENTATIVES OF THE TOBACCO TRADE AND THE TOBACCO INDUSTRY , APPOINTED BY THE COMMISSION ON PROPOSALS FROM THE TRADE ORGANIZATIONS CONCERNED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 4 . MEMBERS OF THE WORKING PARTY NEED NOT BE MEMBERS OF THE COMMITTEE . THE TRADE AND INDUSTRY REPRESENTATIVES SHALL BE AS FOLLOWS : _ TWO REPRESENTATIVES OF THE RAW TOBACCO TRADE , _ FIVE REPRESENTATIVES OF THE TOBACCO INDUSTRY , OF WHOM TWO SHALL REPRESENT PUBLIC UNDERTAKINGS . 2 . IN THE EVENT OF A MEMBER OF THE JOINT WORKING PARTY BEING UNABLE TO ATTEND A MEETING , AND IN THIS EVENT ONLY , ANOTHER PERSON MAY ATTEND IN HIS STEAD . THE TRADE ORGANIZATION WHICH PROPOSED THE ABSENT MEMBER MAY PROPOSE A SUBSTITUTE FOR HIM TO THE CHAIRMAN . 3 . THE CHAIRMAN OF THE JOINT WORKING PARTY MAY INDICATE TO THE COMMISSION THE DESIRABILITY OF CONSULTING THE WORKING PARTY ON ANY MATTER WITHIN ARTICLE 2 ( 3 ) ON WHICH IT HAS NOT BEEN CONSULTED . HE SHALL DO SO , IN PARTICULAR , AT THE REQUEST OF EITHER OF THE TWO SIDES REPRESENTED ON THE WORKING PARTY . ARTICLE 6 1 . THE COMMITTEE SHALL , BY A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT A CHAIRMAN AND TWO VICE-CHAIRMEN FOR A PERIOD OF THREE YEARS . THE COMMITTEE MAY , BY THE LIKE MAJORITY , ELECT FURTHER OFFICERS FROM AMONG THE OTHER MEMBERS . IN THAT CASE , THE OFFICERS OTHER THAN THE CHAIRMAN SHALL CONSIST AT MOST OF ONE REPRESENTATIVE OF EACH INTEREST REPRESENTED ON THE COMMITTEE . THE OFFICERS SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . 2 . THE JOINT WORKING PARTY SHALL , BY A TWO-THIRDS MAJORITY OF THE MEMBERS PRESENT , ELECT A CHAIRMAN AND VICE-CHAIRMAN FOR A PERIOD OF ONE YEAR . THE CHAIRMAN AND VICE-CHAIRMAN MAY NOT BOTH REPRESENT THE SAME SIDE . THEY SHALL BE CHOSEN ALTERNATELY FROM THE TWO SIDES REPRESENTED . ARTICLE 7 1 . AT THE REQUEST OF ANY OF THE INTERESTS REPRESENTED , THE CHAIRMAN MAY INVITE A PERSON DELEGATED BY THE INTEREST CONCERNED TO BE PRESENT AT MEETINGS OF THE COMMITTEE . HE MAY LIKEWISE ON SUCH REQUEST INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE DELIBERATIONS OF THE COMMITTEE . 2 . THE CHAIRMAN OF THE JOINT WORKING PARTY MAY INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ANY SUBJECT ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE DELIBERATIONS OF THE WORKING PARTY . 3 . EXPERTS SHALL TAKE PART ONLY IN THOSE DISCUSSIONS IN THE COMMITTEE OR IN THE JOINT WORKING PARTY WHICH CONCERN THE QUESTIONS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 8 THE COMMITTEE AND THE JOINT WORKING PARTY MAY SET UP WORKING GROUPS TO ASSIST THEM IN CARRYING OUT IN THEIR WORK . ARTICLE 9 1 . THE COMMITTEE AND THE JOINT WORKING PARTY SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT COMMISSION HEADQUARTERS . MEETINGS OF THE OFFICERS SHALL BE CONVENED BY THE CHAIRMAN BY ARRANGEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE , ITS OFFICERS , THE JOINT WORKING PARTY AND THE WORKING GROUPS . 3 . SECRETARIAL SERVICES FOR THE COMMITTEE , ITS OFFICERS , THE JOINT WORKING PARTY AND THE WORKING GROUPS SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 10 THE COMMITTEE SHALL DISCUSS MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . NO VOTE SHALL BE TAKEN . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME LIMIT WITHIN WHICH SUCH OPINION SHALL BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE INCLUDED IN A REPORT FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMISSION ON THE OPINION TO BE GIVEN , THE COMMISSION SHALL FORMULATE JOINT CONCLUSIONS AND ATTACH THEM TO THE REPORT . THE OUTCOME OF THE COMMITTEE'S DISCUSSIONS SHALL ON REQUEST BE COMMUNICATED BY THE COMMISSION TO THE COUNCIL AND TO THE MANAGEMENT COMMITTEE . ARTICLE 11 THE CHAIRMAN OF THE JOINT WORKING PARTY SHALL REPORT TO THE COMMITTEE ON THE WORK OF THE WORKING PARTY . ARTICLE 12 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INFORMS THEM THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , MEMBERS OF THE COMMITTEE AND MEMBERS OF THE JOINT WORKING PARTY , OR THOSE ATTENDING IN THEIR STEAD PURSUANT TO ARTICLE 5 ( 2 ) , SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE , THE JOINT WORKING PARTY OR THE WORKING GROUPS . IN SUCH CASES , ONLY MEMBERS OF THE COMMITTEE , MEMBERS OF THE JOINT WORKING PARTY , THOSE ATTENDING IN THEIR STEAD PURSUANT TO ARTICLE 5 ( 2 ) , AND REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED MAY BE PRESENT AT MEETINGS . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 31 OCTOBER 1973 . DONE AT BRUSSELS , 31 OCTOBER 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI